DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-19, in the reply filed on 14 December 2021, is acknowledged.
Applicant's election with traverse of species G, shown in Figure 8, and Subspecies 1, in the reply filed on 14 December 2021, and Subspecies 27, as elected during the interview on 03 February 2022, is acknowledged.  The traversal is on the ground(s) that the restriction requirement fails to show that the application encompasses claimed plate systems that are patentably distinct. This is not found persuasive because the species of plate system are separated as best understood by the figures as described. For example, although Figure 6 shows an eye member, the species is understood as comprising the plate system including this eye member, in order for Applicant to be able to elect this eye member since this eye member is not shown as part of another system. The restriction was not presented as separate restrictions of eye member and frame member, because only a discrete number of pairings are shown in the drawings and not all eye members would be compatible with all frame members, such that the restriction of “plate system” was presented to offer the widest selection of system to Applicant as constrained by the disclosure. Figures 4 and 5 are interpreted from the disclosure as each showing “one embodiment” or “another embodiment,” which language appears to differentiate them from previous figures showing other embodiments. Figure 1, for example, is interpreted as presenting a basic embodiment without the motion controls shown in Figures 4 and 5; otherwise, it is assumed that a plan/see-through perspective would have been provided to accompany Figure 1, as well as an 
As to Applicant’s argument that restriction among the alleged patentably distinct species of plate systems is improper at this time because there has been no showing that two or more alleged patentably distinct species of plate systems are separately claimed in the application, Examiner respectfully submits that a species restriction may be made where the claims are generic to the species, i.e. no claims are directed to particular species, if the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. As described above, the different species have mutually exclusive characteristics for each identified species, including but not limited to the different eye members with different motion-stopping structures and different frame configurations. As to the timing of the restriction requirement, restriction requirements must be made before an action on the merits, whether or not species claims are currently presented. Without an election of species on the record, later additions of claims directed to a particular species would not be able to be restricted, so the restriction requirement is made up front for clarity so that the direction of the claims can be identified for compact prosecution. 
Similarly as to the traversal of the restriction requirement among the subspecies of engagement contours, Examiner respectfully submits that a species restriction may be made where the claims are generic to the species, i.e. no claims are directed to particular species, if the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. The subspecies of engagement contours have different characteristics of where the extension is located as well as its shape. Although the claims directed to engagement contours are currently recited in Markush format, restriction requirements must be made before an action on the merits, as described above, whether or not species claims are currently presented. Without an election 
Similarly as to the traversal of the restriction requirement among the subspecies of motion-stopping structure, Examiner respectfully submits that a species restriction may be made where the claims are generic to the species, i.e. no claims are directed to particular species, if the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. The subspecies of motion-stopping structure have different characteristics of the shape and structure of the eye member and/or additional features that serve to engage the eye member to the frame. Although the claims directed to motion-stopping structure are currently recited in Markush format, restriction requirements must be made before an action on the merits, as described above, whether or not species claims are currently presented. Without an election of species on the record, later additions of claims directed to a particular species would not be able to be restricted, so the restriction requirement is made up front for clarity so that the direction of the claims can be identified for compact prosecution. The restriction requirement among the subspecies of motion-stopping structure is based on the structural shape of the eye members and/or other structures, and not on how they function, the shapes being different as shown in the figures and described in the specification. For example, later added claims directed to the particular shape and structure of different motion-stopping structures, e.g. a cylindrical roller or ball clutch, may not have the same prior art applicable, may require different searches in other art fields, or may raise different non-prior art issues. 
The requirement is still deemed proper and is therefore made FINAL.
s 4-6, 8, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subspecies 10 (claims 4 and 5), Species H (claim 6), Species F (claims 8 and 18), and Invention II (claim 20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 December 2021.

Claim Objections
Claims 1-3, 7, 9-17, and 19 are objected to because of the following informalities: typographical errors and improper antecedence. The following amendments are suggested: 
Throughout the claims: “frame leg” (e.g. claim 1 / ll. 12 and 15, claim 7 / ll. 12 and 15, claim 15 / ll. 24, 27, 32, and 35) 
Claim 3 / ll. 1: “wherein the extension of each of the first” 
Claim 15 / ll. 35: “fourth” 
Appropriate correction is required. 











Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a force-generating mechanism in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 9, the limitation that the orthopedic plate of claim 1 further comprises orthopedic screws renders the claims indefinite, as it is unclear how a plate can further comprise screws when the plate and screws are separate parts that comprise a plate system. Further, the limitation “an interference fit” renders the claims indefinite because it is unclear if this refers back to the previously recited interference fit in claim 1, or to a different interference fit. For examination purposes, the claim will be interpreted as, and amendment is suggested to, “An orthopedic plate system comprising the orthopedic plate of claim 1, and further comprising orthopedic screws each having the orthopedic screw head sized to provide the interference fit with the cylindrical passage.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,048,739 to Konieczynski et al. (hereinafter, “Konieczynski”). 
Konieczynski discloses an orthopedic plate, shown in FIG. 4A, comprising an eye member (170’) comprising a biocompatible material (col. 17 / ll. 11-14) formed to define a cylindrical passage through the eye member (the passage is at least partly cylindrical), the cylindrical passage being sized to receive an orthopedic screw head therein (col. 11 / ll. 33-36), shown in FIGs. 4A and 6C, and to provide an interference fit with the orthopedic screw head (because the eye member resiliently snaps onto the screw head, it forms an interference fit with the screw head based on the material properties of the eye member that cause the eye member to return to the shape that friction fits with the screw head), shown in FIG. 6C; and a first frame member engagement contour (planar extension/outer surface extending away from one side of the cylindrical portion of the eye member, that slidingly engages the plate member as shown in FIG. 4B) and a second frame member engagement contour (planar extension/outer surface extending away from other side of the cylindrical portion of the eye member, that slidingly engages the plate member as shown in FIG. 4B) formed on opposite sides of the eye member; and a plate member (120) comprising a channel (126’) formed by a first frame leg and a second frame leg 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczynski. 
As to claim 7, Konieczynski discloses the claimed invention except for another eye member, wherein the other eye member comprises a biocompatible material formed to define a cylindrical passage through the other eye member, the cylindrical passage through the other eye member being sized to receive another orthopedic screw head therein and to provide an interference fit with the other orthopedic screw head; and a third frame member engagement contour and a fourth frame member 
In another embodiment shown in FIG. 1A, Konieczynski teaches that an orthopedic plate may comprise a plate member comprising two channels (26) formed in line with each other along an axis parallel to the longitudinal axis of the plate member, for sliding engagement with a screw inserted into each, to adjust the spacing between screws across a graft interface to provide and maintain compression across the graft interface to enhance the environment to achieve bony fusion (col. 11 / ll. 3-7). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the embodiment of Konieczynski shown in FIG. 4A with another channel, for sliding engagement with a screw, to be able to adjust the spacing between screws across a graft interface to provide and maintain compression across the graft interface to enhance the environment to achieve bony fusion, as taught by Konieczynski in the other embodiment of FIG. 1A. Then, as applied to the embodiment of FIG. 4A, the another channel would take the form of the first channel (126’), and would be formed by a third frame leg and a fourth frame leg (sides of plate member bounding either long side of the another channel 126’), both of a biocompatible material (col. 17 / ll. 11-14); the third frame leg comprising a third eye member engagement contour (narrow depressed surface 128 along one side of the another channel) formed on a channel side of the third fame leg and the 

As to claims 15-17 and 19, Konieczynski discloses an orthopedic plate system, shown in FIG. 4A, comprising a first orthopedic screw (140) having a first threaded shaft extending from a first orthopedic screw head; a second orthopedic screw (140) having a second threaded shaft extending from a second orthopedic screw head; a first eye member (170’) comprising a biocompatible material (col. 17 / ll. 11-
Konieczynski discloses the claimed invention except for a second eye member comprising a biocompatible material formed to define a second cylindrical passage through the second eye member, the second cylindrical passage through the second eye member being sized to receive the second orthopedic screw head therein and to provide an interference fit with the second orthopedic screw head; and a third frame member engagement contour and a fourth frame member engagement contour formed on opposite sides of the second eye member; a second channel formed by a third frame leg and a fourth frame leg, both of a biocompatible material; the third frame leg comprising a third eye member engagement contour formed on a channel side of the third fame leg and adapted to engage the third frame member engagement contour of the second eye member in sliding engagement; and the fourth frame leg comprising a fourth eye member engagement contour formed on a channel side of the forth fame leg and adapted to engage the fourth frame member engagement contour of the second eye member in sliding engagement; wherein the second eye member is contained within and adapted to slide within the second channel; further comprising motion-stopping structures adapted to at least selectively inhibit sliding motion of the second eye member within the second channel; wherein the first frame leg, the second frame leg, the third frame leg, and the fourth frame leg are integrally formed from a unitary piece of biocompatible material; further comprising a force-generating mechanism adapted to apply a compressive force between the first eye member and the second eye member. 
In another embodiment shown in FIG. 1A, Konieczynski teaches that an orthopedic plate may comprise a plate member comprising two channels (26) formed in line with each other along an axis 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the embodiment of Konieczynski shown in FIG. 4A with a second channel, for sliding engagement with the second screw, to be able to adjust the spacing between screws across a graft interface to provide and maintain compression across the graft interface to enhance the environment to achieve bony fusion, as taught by Konieczynski in the other embodiment of FIG. 1A. Then, as applied to the embodiment of FIG. 4A, the second channel would take the form of the first channel (126’), and would be formed by a third frame leg and a fourth frame leg (sides of plate member bounding either long side of the another channel 126’), both of a biocompatible material (col. 17 / ll. 11-14); the third frame leg comprising a third eye member engagement contour (narrow depressed surface 128 along one side of the another channel) formed on a channel side of the third fame leg and the fourth frame leg comprising a fourth eye member engagement contour (narrow depressed surface 128 along other side of the another channel) formed on a channel side of the fourth fame leg, in which a second eye member (170’) is contained and adapted to slide within, wherein the second eye member (another 170’) comprises a biocompatible material (col. 17 / ll. 11-14) formed to define a second cylindrical passage through the second eye member (the passage is at least partly cylindrical), the second cylindrical passage through the second eye member being sized to receive the second orthopedic screw head therein (col. 11 / ll. 33-36), shown in FIGs. 4A and 6C, and to provide an interference fit with the second orthopedic screw head (because the eye member resiliently snaps onto the screw head, it forms an interference fit with the screw head based on the material properties of the eye member that cause the eye member to return to the shape that friction fits with the screw head), . 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. US 9,198,769 to Perrow et al. discloses an eye member 16 that slides in a plate channel 18 with a motion-stopping structure (92/94) adapted to at least selectively inhibit sliding motion of the eye member within the channel (col. 9 / ll. 36-56), shown in FIGs. 8-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775